Detailed Office Action
The communication dated 7/8/2022 has been entered and considered.
Claims 3 and 4 have been canceled.  Claims 1 and 5-11 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PPH program
	The current application is under the PPH program.  Instant claim 1 was amended to correct 35 U.S.C. 112(2) and 35 U.S.C. 101 issues which is proper under the program.
	Instant claim 1 was amended to include the language from OEE claim 3 and 4 which is proper.  As such claim 1 is equivalent to OEE claim 4.
Response to Arguments
In view of amendment the 35 U.S.C. 112(2) and 35 U.S.C. 101 have been withdrawn.
In view of amendment the Examiner withdraws CAPAUNO in view of BOWEN.

Applicant argues that the rejection should be withdrawn because that while BOWEN discloses “self cleaning mode” “when not in use” that this does not equate to “during charging of the power supply”. 
	In response the device can be charged from an external source.  If the device is plugged in and not moving the cleaning cycle will start.  This is sufficient to meet the claims.  The prior art does not suggest that the structure is such that these charging and self-cleaning will not occur simultaneously.  That is there is no teaching that there is an exception to the not moving feature that stops it while charging [0099].  Alternatively, it would be obvious to have the self-cleaning mode operate during charging as the self-cleaning mode uses high amounts of power.

Applicant argues that the self-cleaning mode being configurable being user-configurable does not equate to it being during charging.
	The user of the device can set the device to start cleaning by the app after it is charging.  That is the structure of the device allows for the performing of self-cleaning when the device is plugged in.  The claims do not limit how the processing device can meet this limitation.  A processing device that is programmed to allow a user start self-cleaning while charging meets the claims
Allowable Subject Matter
Claim 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0043114 BOWEN et al., hereinafter BOWEN.
As for claim 1, BOWEN discloses a power source configured to discharge electricity to a fist load (coil) and a processing device (microcontroller) [Figures 6A and 6b].  BOWEN further discloses a resistor in series with the first load and a capability to detect electrical resistance with the measurement circuit [Figures 6A and 6B].
BOWEN discloses a first mode wherein the heater coil is used for vaporizing using the PWM (Q1) [0090].  BOWEN discloses a second mode (Q2) wherein the measurement circuit measures the resistance of the coil [0090].  The Q1 mode is turned off such that the Q2 mode can be activated [0100]
BOWEN discloses a third mode when neither of the other two modes are active that is a self-cleaning mode [0197].  The self-cleaning mode heats the coil up to a high temperature.  The self-cleaning mode works when the device is not in use [0199].  The Examiner recognizes the applicant has the language “in order to evaporate water in a vicinity of the first load” however this is an intended use/result of the third mode.  The heating up to the temperature of 600 degrees C would in fact vaporize water.
BOWEN discloses that the e-cigarette system can be recharged [0050, 0154].  BOWEN also discloses that when the device is not in use (no-accelerator movement) that the self-cleaning mode will be activated [0199].   As such it would be expected that as the device does not move during charging that the self-cleaning mode would be active during charging.
BOWEN also discloses that it self-cleaning is user-configurable via the app [0197].  Therefore self-cleaning can be set to operate during charging by the user via the app which gives instructions to the controller.
	In the alternative it would be obvious to the person of ordinary skill in the art to have the self-cleaning performed during charging.  The person of ordinary skill in the art would look to do so as the self-cleaning runs at a high temperature and therefore would consume high amount of power and that the self-cleaning cannot occur during vaporizing.
As for claim 2, BOWEN discloses that the self-discharging can occur when the device is not being used (i.e. room temperature).  When the self-cleaning starts the device will heat up and pass through the claimed range.  The claim does not require any specific amount of time it must be at the claimed temperature range.
As for claim 5, the self-cleaning mode can only work when the power supply is activated.
As for claim 11, the device has a body potion (101) for accommodating the detachable aerosol source (114) [Figure 1A].  The self-cleaning requires the heater which is part of the aerosol source (114) [Figure 1A] and therefore can only occur when the accommodating portion is attached to the body portion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0043114 BOWEN et al., hereinafter BOWEN, in view of U.S. 2018/0263289 QIU, hereinafter QUI.
	As for claims 8, BOWEN teaches the three modes as per above.  BOWEN does not teach a mode based on measuring humidity.
QIU discloses atomizing device (heater), a power source (battery), and a controller which controls the power to the atomizer [0022].   QIU discloses measuring both temperature and humidity QIU discloses a sensor for measuring humidity and increasing the power to the heater when the humidity is too low [Figure 4, 0111].
The humidity control of QIU can be considered a third discharging process.  At the time of the invention it would be obvious to add the humidity sensor of QIU and the humidity control mode of QIU to the e-cigarette of BOWEN.  The person of ordinary skill in the art would be motivated to have such a mode to generate smoke with the properties that the user desires [0003-0004]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748